Citation Nr: 1507684	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for bilateral hearing loss and assigned an initial 0 percent (noncompensable) rating and granted his claim for tinnitus and assigned an initial 10 percent rating.  He is contending that he is entitled to higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As support for these claims, the Veteran testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a 10 percent rating for his tinnitus, which is the maximum possible schedular rating for this disability.

2.  He has no more than Level I hearing loss in each ear, so bilaterally.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the tinnitus, and inasmuch as the Veteran already has the highest possible schedular rating for this disability and has not shown an exceptional or unusual disability picture owing to it to in turn warrant extra-schedular consideration, he has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).

2.  The criteria also are not met for an initial compensable rating for his bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

In this case, however, the Veteran is challenging the initial evaluations assigned following the granting of service connection for these disabilities.  And the U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

So in this circumstance VA does not have to provide additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  An SOC adjudicated these downstream claims for higher initial ratings for these disabilities after the Veteran had expressed his timely disagreement with the initial ratings assigned for these disabilities.  Therefore, he has received all required notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error in notice is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As concerning the additional duty to assist the Veteran in fully developing his claims, this duty includes assisting him in the procurement of potentially relevant records, whether from prior to, during, or since his service, so including his service treatment records (STRs) and post-service treatment records and providing an examination for a medical opinion when needed to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs and post-service VA treatment records.  He has not cited any additional relevant private treatment records needing to be obtained and considered.  He was afforded three fee-based medical examinations concerning his claims, initially in September 2010, again in November 2011, and most recently in June 2014.  

The resultant examination reports are comprehensive, based on a review of the histories of these disabilities and thorough examination of him, also contain the required discussion of the severity of these disabilities and, as importantly, their consequent effects on his functioning.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the November 2014 videoconference hearing before the Board, it was in accordance with required procedure as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Rules and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

      A.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note (2) following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He already has been assigned a 10 percent rating for this disability, however, effectively since receipt of his claim for this disability.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, this claim for a higher schedular rating for the tinnitus must be denied.

      B.  Bilateral Hearing Loss

The Veteran's service-connected bilateral (left and right ear) hearing loss has been rated initially as 0-percent disabling, so noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.


Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

The ratings for disability compensation for hearing loss are determined by the mechanical (nondiscretionary) application of the criteria in Table VI (or VIa) and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When a Veteran evidences an exceptional pattern of hearing impairment, such as when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa again is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning now to the relevant facts of this particular case, in an undated private audio examination the examiner restated the Veteran's contention that he had difficulty with clarity of consonants, women's voices, children's voices, television, radio, nature sounds, and birds.  Upon examination, the pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
25
35
50
55
60
50
LEFT
15
30
40
60
70
50

The examiner failed to also report word-recognition scores, however.

On fee-based examination in September 2010, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
20
35
45
55
65
50
LEFT
20
25
35
60
70
47.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear, as well, so bilaterally.

Applying the above results to the Table VI chart, the puretone threshold average of 50 decibels and speech discrimination of 96 percent in the right ear result in a level I hearing loss designation for that ear.  Likewise, applying the above results to the Table VI chart, the puretone threshold average of 47.5 decibels and speech discrimination of 96 percent in the left ear result in a level I hearing loss designation for that ear, also.  And in turn applying these results to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, correlate to a noncompensable, i.e., 0 percent evaluation.

Consideration of sections 4.86(a) and (b) is not warranted, given that there were not threshold losses of at least 55 decibels in the frequencies of 1,000-4,000 Hz and since the evidence does not reflect a simultaneous puretone threshold of 30dB or less at 1000 Hz and a puretone threshold of 70 dB or more at 2000 Hz.


During another, more recent, fee-based examination in November 2011, the Veteran complained of difficulty following conversations unless he is face to face with the speaker.  He acknowledged not experiencing any overall functional impairment owing to his tinnitus.  Upon evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
25
40
50
55
65
52.5
LEFT
20
30
45
60
70
51.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

Applying these more recent results to the Table VI chart, the puretone threshold average of 52.5 decibels and speech discrimination of 96 percent in the right ear result in a level I hearing loss designation for that ear.  Likewise, applying these results to the Table VI chart, the puretone threshold average of 51.25 decibels and speech discrimination of 92 percent in the left ear equally result in a level I hearing loss designation for that ear, as well.  And applying these results to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, again result in a noncompensable evaluation.

Moreover, there again were not at least 55-decibel losses in the frequencies of 1,000-4,000 Hz (only instead in some of them), so the special provisions of 38 C.F.R. § 4.86(a) do not apply.  Consideration of section 4.86(b) is not warranted, either, given that the evidence does not reflect a simultaneous puretone threshold of 30 dB or less at 1000 Hz and a puretone threshold of 70 dB or more at 2000 Hz.


During yet another fee-based examination in June 2014, so most recently, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
20
40
50
65
65
55
LEFT
20
35
40
60
70
51.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and again of 96 percent in the left ear.

Applying these most recent results to the Table VI chart, the puretone threshold average of 55 decibels and speech discrimination of 96 percent in the right ear result in a level I hearing loss designation for that ear.  Likewise, applying these most recent results to the Table VI chart, the puretone threshold average of 51.25 decibels and speech discrimination of 96 percent in the left ear also result in a level I hearing loss designation for that ear.  Applying these results in turn to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, continues to correlate to noncompensable evaluation.

Moreover, yet again there were not at least 55-decibel losses in the frequencies of 1,000-4,000 Hz (only instead in some of them), so the special provisions of 38 C.F.R. § 4.86(a) do not apply.  Consideration of section 4.86(b) is not warranted, either, given that the evidence does not reflect a simultaneous puretone threshold of 30 dB or less at 1000 Hz and a puretone threshold of 70 dB or more at 2000 Hz.

During the Travel Board hearing he since had in November 2014, the Veteran testified that he has problems with women's voices and watching television at home because of his inability to hear very well.  He also took issue with the results of his most recent June 2014 speech impairment test, indicating he simply had "guessed" at the answers and acoustical cues, rather than actually knowing when to respond.  

So he does not believe the results of that test are a valid indication of just how much hearing loss he has.  Furthermore, his representative argued that the Veteran's hearing loss causes occupational and social impairment of a type not contemplated by the rating for his service-connected disability.  The Veteran intimated that his hearing loss may even have been a reason that he stopped working in the 1980s, however, it was not discussed and it was mainly attributed instead to social issues and problems with other employees. 

His contentions notwithstanding, the Veteran is not entitled to a higher initial rating for his hearing loss disability based upon the objective hearing loss measurements as mechanically applied to the relevant tables.  As discussed, none of the audiometric examinations during the course of this appeal have resulted in findings consistent with a compensable (as opposed to noncompensable) disability rating.  The consistency of these results, especially extending over a period of years, tends to refute any notion that the Board may not in earnest rely on them in assessing the appropriateness of the rating for this disability.

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, while he is competent to report symptoms, such as difficulty hearing, he is not also competent to report that his hearing acuity is sufficiently diminished to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because this requires medical expertise that he simply does not have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board also is mindful of the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007), indicating VA had revised its hearing examination worksheets to address the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the November 2011 fee-based examination, the Veteran indicated that functional impairment included difficulty understanding conversations.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the examination report. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The Board has taken into account his complaints of decreased auditory acuity and speech recognition impairment.  But the schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability.  Indeed, there are provisions already in place for when a Veteran has an exceptional pattern of hearing impairment, see again 38 C.F.R. § 4.86(a) and (b), so an alternative way of rating his hearing loss disability when it does not follow or comport to the traditional pattern.  The bilateral hearing loss disability rating at issue in this appeal is not one derived at by analogy (see 38 C.F.R. § 4.20), but, instead, has been determined under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including, again, even exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.


Because the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to an initial compensable disability rating for the bilateral hearing loss is denied. 

The claim of entitlement to an initial disability rating higher than 10 percent for the tinnitus also is denied.



____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


